UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5015


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TAHARA NICOLE GAINEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:11-cr-00088-JAB-1)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tahara Nicole Gainey pled guilty pursuant to a written

plea    agreement        to    distributing       53.2     grams     of   cocaine   base

“crack”     and    was    sentenced     to   216     months’       imprisonment.     On

appeal, counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting there are no meritorious grounds

for appeal, but raising the following issue: whether Gainey’s

sentence was unreasonable because the district court imposed a

sentence greater than necessary to accomplish the goals of 18

U.S.C. § 3553(a) (2006).

             After United States v. Booker, 543 U.S. 220 (2005), we

review a sentence for reasonableness, whether inside or outside

the advisory Sentencing Guidelines range, applying a deferential

abuse-of-discretion standard.                Gall v. United States, 552 U.S.

38,    49   (2007).       We    first   review      a     sentence    for   significant

procedural error and then evaluate the sentence for substantive

error.      Id. at 51; United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009).              We find no abuse of discretion in Gainey’s

sentence,     which       was    imposed         within    a   properly     calculated

advisory Sentencing Guidelines range.                      United States v. Allen,

491 F.3d 178, 193 (4th Cir. 2007) (“A sentence within the proper

Sentencing        Guidelines      range      is     presumptively         reasonable.”)

(citation omitted); see Rita v. United States, 551 U.S. 338, 347

(2007).

                                             2
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore   affirm   Gainey’s   conviction        and    sentence.       This

court requires that counsel inform Gainey, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Gainey requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Gainey.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented         in   the    materials

before   the   court    and   argument   would   not    aid       the   decisional

process.



                                                                          AFFIRMED




                                     3